Citation Nr: 0919029	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service connected herniated nucleus pulposus L4-5, L5-S1, 
with laminectomy at L2 through L4 and L5 with spinal 
stenosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1990.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a 20 percent disability 
rating for the Veteran's back disability.

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2009.  A transcript 
of the hearing is associated with the Veteran's claim folder.  
During this hearing, the Veteran noted that he is being 
treated by a private physician for a cervical spine 
disability which he contends results from his lumbar spine 
disability.  As this matter is not certified for appellate 
review, the Board refers it to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking an increased disability 
rating for his service-connected back disability, which is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC) 5238 to 5243 (2008).  
Disabilities of the spine are generally rated on the basis of 
limitation of motion, although any associated objective 
neurologic abnormalities are to be rated separately under the 
appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injures of the Spine, Note 1.  

The medical evidence indicates that the Veteran's back 
disability is manifested by radiculopathy in the lower 
extremities.  Private treatment records show that 
electromyograms were performed in April 2005 and January 
2008, which the Veteran's physician characterized as 
"abnormal."  However, the severity of the neurologic 
disability is not apparent from the doctor's description of 
the findings.  

The Veteran was afforded a VA orthopedic examination in July 
2007.  Although the examiner noted that he complained of pain 
which radiated from his back to his legs, the report does not 
note whether there were any objective findings of 
radiculopathy.  In order for the Veteran's back disability to 
be evaluated appropriately, all related symptoms should be 
assessed.  Therefore, a remand is required in order to 
conduct a thorough examination and ascertain the severity of 
any and all symptoms that arise from the Veteran's back 
disability.  

The Veteran testified that he had been receiving Social 
Security Administration (SSA) disability benefits since 
approximately 1997 and there is a March 2009 letter from SSA 
that the Veteran is receiving disability benefits based on a 
diagnosis of disorders of the back.  There is no indication 
that any effort has been made to obtain the records 
associated with his claim for SSA benefits.  Appropriate 
action to obtain all records associated with any SSA claim 
must be accomplished before adjudication can be made on the 
merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits.  
If such records are unavailable a 
notation to that effect should be made 
in the claims file. 

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate 
VA examination of his back, to identify 
all orthopedic and neurological 
manifestations of the service-connected 
lumbar spine disorder.  The claims file 
must be made available to and be reviewed 
by the examiners in conjunction with the 
examination.  


A complete description of his symptoms 
should be obtained from the Veteran.  All 
manifestations should be noted.  The 
examination report should include 
findings consistent with criteria of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
For any diagnosed neurological disorder, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not that the disorder is related to the 
Veteran's lumbar spine disability.  The 
examiner should provide a rationale for 
all opinions given. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




